Matter referred to Hon. Isaac M. Kapper, official referee, to hear and to report with Ms opinion. Present — Lazansky, P. J,, Carswell, Johnston, Adel and Close, JJ, Motion to *828amend petition by adding other charges granted; the petition is amended by adding the charges set forth in the affidavit of Charles J. Buchner, sworn to March 6, 1940, and the entire matter, as amended, is referred to Hon. Isaac M. Kapper, official referee, to hear and to report with his opinion. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.